Exhibit 99.1 (English Translation) June 25, 2014 TO OUR SHAREHOLDERS: Eijiro Katsu President and Representative Director Internet Initiative Japan Inc. 1-105, Kanda Jinbo-cho, Chiyoda-ku, Tokyo, Japan NOTICE OF RESOLUTIONS AT THE 22ND ORDINARY GENERAL MEETING OF SHAREHOLDERS We hereby notify that at the 22nd ordinary general meeting of shareholders of Internet Initiative Japan Inc. held today, the following items were reported and resolved. Sincerely yours, Subjects to be reported: 1. Business Report, consolidated financial statements and a report on the audit results of consolidated financial statements by the accounting auditors and the Board of Company Auditors for the 22nd term (from April 1, 2013 to March 31, 2014) 2. Non-consolidated financial statements for the 22nd term (from April 1, 2013 to March 31, 2014) In this respect, the contents of the above two documents were reported. Subjects to be resolved: Item 1: Appropriation of Retained Earnings This item was resolved as originally proposed. The dividends were determined as follows: 1. Type of dividend property Cash 2. Matters concerning allocation and total amount of dividend property The Company proposes to pay JPY11 per share of common stock. In this case, the total amount of dividends is JPY505,330,001. 3.
